IN THE SUPREME COURT OF PENNSYLVANIA



OFFICE OF DISCIPLINARY COUNSEL, :           No. 2176 Disciplinary Docket No. 3
                Petitioner      :
                                :           No. 152 DB 2013
           v.                   :
                                :           Attorney Registration No. 14406
THOMAS M. NOCELLA               :
                Respondent      :           (Philadelphia)


                                      ORDER


PER CURIAM:


      AND NOW, this 20th day of October, 2015, the Petition of Respondent to

Withdraw the Objections and to Cancel the Oral Argument is GRANTED. Furthermore,

having withdrawn his objections, Respondent Thomas M. Nocella is disbarred from the

Bar of this Commonwealth, and he shall comply with all the provisions of Pa.R.D.E. 217.

      Respondent shall pay costs to the Disciplinary Board pursuant to Pa.R.D.E.

208(g).